United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
DEPARTMENT OF JUSTICE,
FEDERAL CORRECTIONAL COMPLEX,
Coleman, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1961
Issued: December 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 20, 2017 appellant, through counsel, filed a timely appeal from a July 19,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish greater than five
percent permanent impairment of the left upper extremity, for which he previously received a
schedule award.
FACTUAL HISTORY
On March 2, 2004 appellant, then a 42-year-old lieutenant, was involved in an
employment-related incident.3 OWCP accepted his traumatic injury claim (Form CA-1) for left
rotator cuff syndrome. On May 25, 2010 it also accepted the claim for left shoulder impingement
syndrome.4 On August 30, 2004 appellant underwent OWCP-approved left shoulder surgery.5
On September 22, 2016 appellant filed a claim for a schedule award (Form CA-7).
By development letters dated September 28 and October 4, 2016, OWCP acknowledged
receipt of appellant’s Form CA-7 claim for a schedule award. It advised him of the information
needed to support his claim including a detailed narrative medical report from his treating
physician, based on a recent examination that sets forth an opinion on maximum medical
improvement (MMI) and a rating of permanent impairment in accordance with the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).6
In support of his claim, appellant submitted an October 7, 2015 impairment rating report
from Dr. Samy F. Bishai, an orthopedic surgeon. Dr. Bishai examined appellant and provided a
history of injury, physical examination findings, a list of diagnoses related to the employment
injury, and an assessment of permanent impairment. As to the left shoulder he reported tenderness
overlying the anterior, lateral, and posterior aspects of the left shoulder joint; range of motion
showed flexion to 80 degrees where normal is 150 degrees; extension is 15 degree where normal
is 40 degrees; abduction is 80 degrees where normal is 150 degrees; adduction is 15 degrees where
normal is 150 degrees; and external rotation of 45 degrees where normal is 90 degrees and internal
rotation is 20 degrees where normal is 40 degrees. He diagnosed rotator cuff syndrome of the left
shoulder joint, left shoulder impingement syndrome, severe supraspinatus tendinitis of the left
shoulder, and status postoperative arthroscopic surgery for treatment of shoulder impingement
syndrome and rotator cuff syndrome and tears. Dr. Bishai also noted that appellant had a severe
3

Appellant’s left shoulder was injured moving a mattress.

4
The employing establishment accommodated appellant with light-duty work on an intermittent basis from the date
of the injury until May 15, 2005, when he was placed on total disability. Appellant was referred for vocational
rehabilitation efforts and on February 23, 2010, he worked as an editor/writer for a magazine with wages of $400.00
per week. On September 4, 2014 OWCP terminated appellant’s wage-loss compensation effective that date. It found
that he no longer had residuals of the injury. By decision dated July 2, 2015, OWCP’s hearing representative affirmed
the September 4, 2014 decision.
5

Appellant underwent arthroscopic labrum repair of the shoulder (SLAP) repair, arthroscopic supraspinatus rotator
cuff debridement, arthroscopic subacromial decompression, and subacromial pain catheter placement.
6

A.M.A., Guides (6th ed. 2009).

2

disability because of the marked reduction in the range of motion of the left shoulder joint and the
difficulty of doing activities of daily living. He related that appellant was forced to retire on
medical disability because of the severity of his condition and the marked reduction in the range
of motion and the severe pain he experienced in his left shoulder joint.
Dr. Bishai referred to the sixth edition of the A.M.A., Guides and explained that he utilized
the stand-alone range of motion (ROM) methodology for calculating permanent impairment
because appellant’s loss of range of motion of the left shoulder joint had become the primary
disability for the patient due to the residuals from the injury of his shoulder injury of
March 5, 2004. He referred to Table 15-34 for shoulder range of motion and indicated that it dealt
with impairment ratings related to the deficits of the range of movement of the shoulder joint.7
Dr. Bishai explained that flexion was 80 degrees which corresponded to nine percent upper
extremity impairment, extension was to 15 degrees, which corresponded to two percent upper
extremity impairment, abduction to 80 degrees, which corresponded to six percent upper extremity
impairment, adduction to 15 degrees, which corresponded to one percent upper extremity
impairment, internal rotation to 20 degrees, which corresponded to four percent upper extremity
impairment, and external rotation was 45 degrees, which corresponded to two percent upper
extremity impairment. Dr. Bishai explained that all the values were added, not combined, since
they were dealing with one and the same joint, according to the A.M.A., Guides. He explained
that the impairments of (9+2+6+1+4+2) corresponded to a total of 24 percent left upper extremity
impairment due to loss of shoulder range of motion (ROM) under the A.M.A., Guides.8 Dr. Bishai
opined that MMI had been reached on October 7, 2015.
OWCP’s district medical adviser (DMA), Dr. Jovito Estaris, specializing in occupational
medicine, reviewed the claim on November 8, 2016. He noted that a functional capacity
evaluation (FCE) performed on March 28, 2005, revealed measurements for range of motion that
showed: flexion of 124 degrees, extension of 55 degrees, abduction of 87 degrees, internal rotation
of 55 degrees, and external rotation of 62 degrees. The DMA had noted that an April 15, 2014
second opinion report of Dr. Jonathan Black, a Board-certified orthopedic surgeon, revealed
continued pain over the left shoulder with certain activities. He advised that the range of motion
of the left shoulder on that date revealed full range of motion with strength testing of 5 out of 5 in
all muscle groups. The DMA noted that appellant could return to preinjury work duty. He
reviewed Dr. Bishai’s October 7, 2015 report and noted that “inexplicably,” his measurement of
ranges of motion was remarkably different from previous physicians. The DMA noted his
measurements, but advised that there were not three sets of measurements as recommended by the
A.M.A., Guides. He also noted that most of the measurements did not end in 0. The DMA
explained that there was a gap as to when the measurements were taken, but the usual course of
events was either stability of range of motion or mild improvement. He recommended another
evaluation by an independent medical examiner, who was a Board-certified orthopedic surgeon.
The DMA recommended not accepting the evaluation rating of Dr. Bishai and waiting for a second
opinion.

7

Table 15-34, A.M.A., Guides 475 (6th ed. 2009).

8

Table 15-34, A.M.A., Guides 475.

3

On November 14, 2016 OWCP referred appellant for a second opinion examination with
Dr. Richard C. Smith, a Board-certified orthopedic surgeon, for purposes of obtaining an
impairment rating as recommended by the DMA.
In a December 8, 2016 report, Dr. Smith noted appellant’s history of injury and treatment
and examined appellant. He noted that the accepted condition was left rotator cuff syndrome and
left shoulder impingement syndrome. Dr. Smith provided findings which included subjective
complaints of left shoulder pain with weakness and numbness. He also found pain with overhead
motion. Dr. Smith found objective findings to include: restricted flexion and abduction as well
as internal and external rotation of the left shoulder, tenderness of the supraspinatus, and x-rays
that showed postoperative changes.
Dr. Smith utilized the diagnosis-based impairment (DBI) methodology for rating
permanent impairment, referred to Table 15-5,9 and utilized the shoulder regional grid to find a
class 1 for diagnosis of impingement syndrome. He referred to Table 15-710 for functional history
and noted that appellant would have a grade modifier of 2 for pain symptoms with normal activity.
Dr. Smith referred to Table 15-811 and determined that appellant qualified for a grade modifier of
2 for a moderate problem with instability and decreased range of motion. He also referred to
clinical studies in Table 15-912 and found a grade modifier 1. Dr. Smith utilized the net adjustment
formula, the grade modifier of 2 for functional history minus the class 1 and found 1. He noted
the grade modifier for the physical examination of 2 minus the class 1 would be 1 and the clinical
studies would be 1 minus the class 1, or 0. Dr. Smith found the net adjustment of +2. He referred
to Table 15-1013 and found a net adjustment of 2, which would take him from a default grade of C
to an E. Dr. Smith utilized Table 15-514 with a class 1 due to some residual loss of function with
normal motion and explained that appellant went from a default grade of C, which was 3 percent
to the right, or 5 percent permanent impairment. He explained that the DBI methodology more
accurately depicted appellant’s condition and took into consideration his loss of motion. Dr. Smith
also explained that he did not disagree with Dr. Bishai’s calculation, but he believed that the DBI
method “better reflects the claimant’s overall condition.” He indicated that appellant reached MMI
on December 8, 2016.
On March 7, 2017 OWCP requested clarification and an addendum report from the DMA,
Dr. Estaris.
In a May 3, 2017 report, the DMA noted that he had reviewed the reports of second opinion
physician Dr. Smith, and treating physician Dr. Bishai. Dr. Estaris explained that the range of
motion measurements from Dr. Smith were 100 degrees of flexion and abduction to 90 degrees.
9

A.M.A., Guides 402.

10

Id. at 406.

11

Id. at 408.

12

Id. at 410.

13

Id. at 402.

14

Id.

4

He noted that Dr. Bishai found 80 degrees of flexion and 80 degrees of abduction. Dr. Estaris also
indicated that the impairment rating of Dr. Smith was made using the DBI methodology with
rotator cuff syndrome with impingement of the left shoulder. He concluded that appellant had five
percent left upper extremity permanent impairment, utilizing the same method as Dr. Smith.
By letters dated June 3, and July 5 and 10, 2017, counsel requested an update regarding the
status of appellant’s schedule award claim.
On July 5, 2017 OWCP received an undated addendum from the DMA. He explained that
the missing data was using the ROM method for impairment. The DMA explained that his review
of the ranges of motion measured by both Drs. Smith and Bishai were inconsistent and opined that
there were significant differences between the two measurements. He explained that neither
physician followed the A.M.A., Guides for impairment ROM rating because there were not three
sets of measurements. Furthermore, Dr. Bishai’s measurements contained some numbers which
did not end in zero. He opined that use of the ROM methodology was not possible in the case.
Dr. Bishai recommended another independent examination by a Board-certified orthopedic
surgeon to provide an impairment rating based on the ROM method utilizing the guidelines
imposed by the A.M.A., Guides.
By decision dated July 19, 2017, OWCP granted appellant a schedule award for five
percent impairment of the left upper extremity. The award covered a period of 15.6 weeks, from
December 8 to March 27, 2017. OWCP based the award on the second opinion’s December 8,
2016 rating and the DMA’s May 3, 2017 impairment rating, noting that the DMA determined that
appellant’s physician had “incorrectly applied the [Guides]….”
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.15 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.16 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires the
use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.17
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing
15

See 20 C.F.R. §§ 1.1-1.4.

16

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

17

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

5

of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).18 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.19
The sixth edition requires identifying the impairment for the class of diagnosis (CDX)
condition, which is then adjusted by grade modifiers based on functional history (GMFH), physical
examination (GMPE), and clinical studies (GMCS).20 The net adjustment formula is (GMFHCDX) + (GMPE-CDX) + (GMCS-CDX).21
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that, if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity evaluation, the DMA should
identify (1) the methodology used by the rating physician (i.e., the DBI or ROM)
and (2) whether the applicable tabled in Chapter 15 of the [A.M.A.,] Guides
identify a diagnosis that can alternatively be rated by ROM. If the Guides allow for
the use of both the DBI and ROM methods to calculate an impairment rating for
the diagnosis in question, the method producing the higher rating should be used.”
(Emphasis in the original).22
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA

18

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6a (March 2017).
19

Isidoro Rivera, 12 ECAB 348 (1961).

20

A.M.A., Guides 494-531.

21

Id. at 521.

22

FECA Bulletin No. 17-06 (issued May 8, 2017).

6

should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.”23
ANALYSIS
The Board finds that this case is not in posture for decision.
Following development of this schedule award claim the DMA, Dr. Estaris, provided an
addendum, which was undated, but received on July 19, 2017 in which he explained that data was
missing for the ROM impairment calculations.24 He indicated that he had reviewed of the ranges
of motion measured by both Drs. Smith and Bishai and found that they were inconsistent because
there were significant differences between the two measurements. He explained that neither
physician followed the A.M.A., Guides for ROM impairment rating because there were not three
sets of measurements. Furthermore, the DMA noted Dr. Bishai’s measurements contained some
numbers which did not end in zero. He explained that an ROM impairment rating was not possible
in the case and recommended another independent examination by a Board-certified orthopedic
surgeon to provide an impairment rating based on the ROM method utilizing the guidelines
imposed by the A.M.A., Guides.
The Board finds that OWCP in its July 19, 2017 decision noted that OWCP had merely
noted the DMA’s May 3, 2017 report. However, it made no mention of his undated addendum
received on July 5, 2017. Thus, his recommendation to further develop the medical evidence was
not followed. The Board notes that proceedings under FECA are not adversarial in nature, and
OWCP is not a disinterested arbiter. The claimant has the burden of proof to establish entitlement
to compensation. However, OWCP shares responsibility in the development of the evidence to
see that justice is done.25 Once it undertakes development of the record, it must do a complete job
in procuring medical evidence that will resolve the relevant issues in the case.26 As the DMA
recommended further development to include an independent examination to provide an
impairment rating based on the ROM method utilizing the guidelines imposed by the A.M.A.,
Guides, further development is needed.
On remand OWCP should further develop the medical evidence of record in accordance
with the recommendations of the DMA and FECA Bulletin No. 17-06,27 and obtain an opinion as
to the extent of permanent impairment of the right upper extremity causally related to his March 2,
2004 employment injury after obtaining proper range of motion measurements. OWCP should
request the examining physician to conduct appropriate examination of the extremities, including
providing the absent range of motion measurements as indicated by the DMA. Following this and

23

Id.

24

The record reflects that he provided the addendum on July 19, 2017.

25

William J. Cantrell, 34 ECAB 1223 (1983).

26

Richard F. Williams, 55 ECAB 343, 346 (2004).

27

Supra note 23.

7

any other further development as deemed necessary, it shall issue a de novo decision on appellant’s
claim for an upper extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 19, 2017 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further action consistent with
this decision.
Issued: December 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

